DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,13 and 14  is/are rejected under 35 U.S.C. 102a2 as being anticipated by  Scott et al (US 201102371517) .

In regard to claim 1, Scott et al    discloses an  article of clothing (10) having a cup part (24,26) for covering breasts of a wearer who wears the article of clothing (10), wherein

the cup part (24,26) includes an inner cup (24) provided inside the cup part (24,26),

the inner cup (24) has an upper side portion ( at 24a,24 and 70 in figure 1 ), and



In regard to claim 3, Scott et al discloses the article of clothing (10) according to claim 1 and further, wherein the inner cup (24) has right and left inner cup portions (not numbered individually- as left nad right but on the left and right as 24) and  an joining part (20)) that joins the right and left inner cup portions (24- not numbered, left and right inner cups), and wherein the wave-shaped structure is provided continuously throughout the upper side portion ( at 70 and 24,24a edges) of the right and left inner cup portions (not numbered on the left and right cups) and the upper side portion (not numbered     along the edge of the  joining part (20) of the joining part (20). 

In regard to claim 13 Scott et al discloses the article of clothing (10) according to claim 1 and further  wherein the cup part (24,26) has respective cushion layers ( as in para. (0040) of 32a and 32b with cushion layer therebetween not numbered as in figure 2 3a and 3b)) on a front-surface side and a back-surface side of the inner cup (52).
 (See Scott et al para(0040) and figures 2, 3a and 3b)

In regard to claim 14 Scott et al discloses the article of clothing (10) according to claim1 and further  wherein the article of clothing (10) is a brassiere 10 as in figures 1 and 2 and paras. (034)-(0045).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al in view of   Nakanishi (EP1166657).
In regard to claim 2 Scott et al discloses the article of clothing (10) according to claim 1, wherein the article includes the wave-shaped structure is  lace.  However, Scott et al dopes not specifically sate that the structure  is stretchable in a direction along the upper side portion.  Nakanishi discloses the bra with the wave shaped edge at S and wherein the     fabric is a stretchable knitted lace.  
Accordingly it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the lace scalloped cup fabric with the teaching of Nakanishi to construct it of a stretchable knitted lace of an    elastomeric yarns  so that the cup stretches and better fits and conforms 
 (See Nakanishi  figure 4 and paras. (0018 and para. (0045)

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al in view of    Miller et al (US 9788579 A1).

In regard to claim 4 Scott et al discloses the article of clothing (10) according to  claim 1, wherein the brassiere article of clothing 10 includes an inner cup (24) . However the Scott et al  does not include  the inner cup that has a plurality of elongated holes provided around a cup top, the cup top corresponding to a top of the breast of the wearer, wherein the elongated holes are elongated in a circumferential direction about the cup top.
Miller et al discloses a brassiere cup that includes a brassiere cup with a polymer layer 86 that includes elongated openings 34 as in figure 3A and  col. 8, lines 41-67.
The elongated holes are provided around a cup top and in a circumferential direction as seen in figure 3A. 
Accordingly it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cup of Scott et al to further include the elongated ventilation holes as seen in  Miller et al to provide the needed aeration of the brassiere cups for comfort to the wearer as desired. The art of Miller         is analogous art since it is within the art of brassiere manufacturing. 

In regard to claim 5  the plurality of elongated holes (34) is provided concentrically or spirally about the cup top as seen in figure 3A.


In regard to claim 7 Miller et al discloses the cups wherein the upper side portion  of the inner cup 24 has a region  22,147,16 in figure 3A  in which no elongated holes are provided.





In regard to claim 11 Miller et al discloses  wherein the inner cup (24) further includes a breast support (86) that covers and supports a lower part of the breasts of the wearer, and wherein no elongated holes (34) are provided in the breast support (143).


Claims 8, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited references, alone or in combination, disclose the inner cup with the first region with elongated holes and a second region adjacent to the first region in the upper side portion with no elongated holes and with a waved boundary as claimed in claim 8. Claim 9 depends from claim 8and is therefore also not disclosed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/               Primary Examiner, Art Unit 3732